        Case 3:16-cv-00438-JR       Document 866      Filed 12/11/20   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




SECURITIES AND EXCHANGE                                 No. 3:16-cv-00438-JR
COMMISSION,
                                                        ORDER
                     Plaintiff,

       v.

AEQUITAS MANAGEMENT, LLC;
AEQUITAS HOLDINGS, LLC;
AEQUITAS COMMERCIAL FINANCE,
LLC; AEQUITAS CAPITAL
MANAGEMENT, INC.; AEQUITAS
INVESTMENT MANAGEMENT, LLC;
ROBERT J. JESENIK; BRIAN A. OLIVER;
and N. SCOTT GILLIS,

                     Defendants.

HERNÁNDEZ, District Judge:

       Magistrate Judge Jolie Russo issued a Findings and Recommendation [862] on

November 10, 2020, in which she recommends that the Court grant the Receiver’s Motion for

Order (1) Approving Compromises of Claims, (2) Approving and Authorizing Performance of



1 - ORDER
         Case 3:16-cv-00438-JR         Document 866        Filed 12/11/20      Page 2 of 2




Settlement Agreements, (3) Entering Claims Bars, and (4) Removing A Receivership Entity and

An Extended Entity. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [862].

Accordingly, the Receiver’s Motion for Order (1) Approving Compromises of Claims, (2)

Approving and Authorizing Performance of Settlement Agreements, (3) Entering Claims Bars,

and (4) Removing A Receivership Entity and An Extended Entity [852] is GRANTED.

       IT IS SO ORDERED.



       DATED: __________________________.
                December 11, 2020




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
